Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to the amendment filed on 12/15/2021.  Claims 1-20 are pending in this application and have been considered below.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 which recites the multi-level pulse amplitude modulation (PAM) PAM-N receiving device for calibration of voltage levels, the prior art of record neither anticipate nor render obvious the limitation as claimed, with respect to device comprising: a circuit to generate distortion information indicative of a level of non-linear distortion between N signal levels included in a PAM-N signal where N is greater than 2; and a driver circuit to transmit the distortion information indicative of the level of the non-linear distortion to a PAM-N transmitting device, wherein the PAM-N transmitting device adjusts one or more drive strength parameters based on the distortion information.
The prior art of record, also does not teach or suggest the transmitting device as recited in claim 8 and method in claim 14, wherein the device comprising: a receiver interface circuit to receive distortion information from a PAM-N receiving device, the distortion information indicative of a level of non-linear distortion between N signal levels included in a first PAM-N signal where N is greater than 2; and a driver control circuit to adjust one or more drive strength parameters of the driver circuit based on the distortion information; a driver circuit to transmit a second PAM-N signal via a communication channel to the PAM-N receiving device according to the adjusted one or more drive strength parameters, and wherein the method comprising: transmitting, by a driver circuit of a multi-level pulse amplitude modulation (PAM) PAM-N transmitting device, a PAM-N signal via a communication channel, wherein N is greater than 2, and the PAM-N signal has N signal levels; receiving, by a PAM-N receiving device, the PAM-N signal; generating, by the PAM-N receiving device, distortion information indicative of a level of non-linear distortion between the N signal levels; transmitting, by the PAM-N receiving device to the PAM-N transmitting device, the distortion information indicative of the level of the non-linear distortion; receiving, by the PAM-N transmitting device, the distortion information; and adjusting, by the PAM-N transmitting device, one or more drive strength parameters of the driver circuit of the PAM-N transmitting device based on the distortion information.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH T LAM whose telephone number is (571)270-1862. The examiner can normally be reached M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH T LAM/Primary Examiner, Art Unit 2631